Title: To Thomas Jefferson from William Short, 24 January 1792
From: Short, William
To: Jefferson, Thomas


          
            Dear Sir
            Paris Jan. 24. 1792
          
          I am to acknowlege the rect. of your letters private of Nov. 9 and 25. You mention having previously written to me Sep. 1. and Nov. 9 (not yet received and probably lost). I suppose it probable Nov. is put by error, as the letter of that date accompanied that of Nov. 25. and is otherwise mentioned in it. My private letters since that of July 17. (of which you here acknowlege the rect.) are Sep. 29. Oct. 6. Oct. 15. Oct. 22.
          My public account was sent with my letter of Oct. 6. I waited for some time to recieve my postage acct. from London, and at length did not recieve it so that it is not entered in this as I had wished. Since I have seen your uneasiness about its not arriving I have determined to copy it over again and inclose it in this letter. I mentioned to you that I had returned the vouchers not chusing to venture them; I will thank you to give me your directions on this subject. I endeavoured when lately at Amsterdam to get again the account of my tavern expences there last year—but the tavern keeper told me he could not furnish them as the owner has died since and the books are delivered up I believe to the execrs. I suppose however the sum will be as it were a voucher for itself, as it could not have been expected to be so moderate. If you find it necessary I will endeavour to have it ascertained by the present keeper of the tavern who is daughter in law to the former.—I inclose you at present also the rect. for the public articles charged to you, as you desire. I omit the 80.₶ 11 because I already gave you credit for it, as having been charged to you by error, as you will see in my acct. sent you, beginning Nov. 89 and ending Aug. 90.—and I have charged the same being for postage to the U.S.—I recd. in your above mentioned letter of Nov. 25. the third of the bill of exchange for £40 stlg. drawn by Ruston on Pasley. The first and second have not come to hand. This shall be sent to V. Staphorst & Hubbard—to be joined to the rest and kept at your disposal—it being safer at present to have funds in Amsterdam than here.
          I have written to procure the wine you desire for the President. Your instructions respecting it shall be followed.—The seeds you sent to Mde. D’Enville have given her infinite satisfaction. She has charged me with expressions of her gratitude and intends writing to you also herself. M. and Mde. de la Rochefoucauld beg me also to assure you how much they are pleased and flattered by your remembrance of them. You did not send any acct. of the price of these seeds, though  when the list was given me I apprehended it was expected. Nothing has been since said to me about it. The sample of sugar gave great pleasure also—and particularly as it came at the very time that the same article was occasioning mobs here. The friends to humanity here, in which class you know this most excellent family stands high, wish much for the success of the maple sugar.—You say that your daughter complains that her cabinet des modes does not arrive. I think it has been long discontinued; at least I have not heard anything of the publication. I know not what has become of Goldsmith, and my bookseller and others to whom I have spoken, think it does not exist at present. It has been certainly overwhelmed and destroyed by the torrent of other journals which appear here and which are literally numberless. No attention at all is paid at present to dress. Such a journal would not have in France ten subscribers. The change that has taken place here in this article is inconcievable. A man who appears in full dress except at court is considered ridiculous. You may dine anywhere in boots and sup in many of the first houses in the same dress.
          I have been seriously employed for some time past in forming my library. Although books have felt the depreciation of assignats in their price, yet it is not equal to what I gain on the exchange. I confine myself to French authors except where I accidentally meet with good bargains in such English ones as I want. I confine myself as much as possible but I find it a very tempting fever. The uncertainty as to my future mode of life also has some influence on me, and not knowing but that I may go to end my days in Kentuckey, I should think it useless to be dragging after me a voluminous and expensive library. My aim therefore is to have my library rather well chosen than voluminous. Should I remain here I should of course extend it. Since I have been employed in this business my former passion for reading has been renewed and occupies me much. I frequently abandon the theatre and suppers wch. I followed very closely after your departure, to return home and pass my evening with my new companions, the books of my library. Should I go to the Hague, I shall count much on this resource and pursue a general course of reading with much avidity, as I shall be allowed much more time for it there than here, and it is really the circumstance which will reconcile me most to that residence.—I am waiting with infinite anxiety for the decision of this matter. I hope you will have recd. my letter of Oct. 6. before it takes place. Its contents with respect to a person there are really of essential consideration. I am sure your own knowlege of this place, and of the person, must shew how particularly improper he is for it. Yet from your aversion to interfere I suppose you will do nothing to prevent  it, although it would seem an indispensable duty in such cases to give one’s opinion, when the person whom it is necessary to enlighten cannot be acquainted with some of the circumstances which are local, and of course known only to those who have been here. I take it for granted now Morris is he to whom you allude. I never could have believed it before your letter of Nov. the 9th.—If I had I shd. have said much more, but it is now certainly too late and of course useless. It will be generally considered here as an unaccountable circumstance, particularly because of the principles wch. he openly avows and those supposed to exist in America. I wish most sincerely he had been sent to London and another here.—I infer from your letter of Nov. the 9th. that if Pinkney refuses, Morris will go there, and that for that reason the business was delayed until the answer of Pinkney.—Adieu, my dear Sir, & believe me most affectionately your friend & servant,
          
            W: Short
          
          
            P.S. I inclose a letter for my brother to which I ask your kind attention. Your letter inclosing his from Richmond of Sep. 30. wch. it inclosed gave me the first intelligence of the fatality wch. has lately prevailed among my nearest friends and relations. He tells me he left a letter for me in your care four weeks before. As it has not come to hand I take it for granted it must have been in some of those of your letters wch. I have mentioned above as having probably miscarried. I am exceedingly sorry for it, as I have been a long time without having any kind of information from him, and his letter of Sep. 30. refers me to it:—I inclose you also a letter from Mr. Littlepage.
          
        